Per Curiam.
The Respondent was driving a ford car, slowly, easterly on 50th street, and the appellant was driving a Packard taxicab, very rapidly, southerly on Brooklyn avenue. A collision took place near the center of the intersection of the two streets. The question presented by the appeal is whether, as a matter of law, the respondent must be held to have been guilty of contributory negligence. That the appellant was driving negligently is evident from the testimony. The respondent saw the taxicab for a considerable distance, and in face of the emergency presented, we cannot say that his conduct was not that of an ordinarily careful driver. The judgment is affirmed.